DETAILED ACTION
Applicant’s Application filed on August 26, 2022 has been reviewed. 
Claims 5, 7, 14 and 16 are cancelled in the amendment.
Claims 1, 6, 10 and 15 are amended in the amendment.
Claims 1-4, 6, 8-13, 15 and 17-18 have been examined.

Claim Objections
Claims 6 and 15 are objected to because of the following informalities:  
In claim 6, at lines 17 and 18, “when it is determined” should be clarify what “it” prefers to.  
In claim 15, at lines 19 and 21, “when it is determined” should be clarify what “it” prefers to.  
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (CN110225054 A), hereinafter referred to as Lin, in view of Fukushima (US 2019/0073166 A1), further in view of Cherpes et al. (US 2011/0244928 A1), hereinafter referred to as Cherpes, and furthermore in view of Kammula et al. (US 2014/0156785 A1), hereinafter referred to as Kammula.

With respect to claim 1, Lin teaches An apparatus for force running of remote support (providing an apparatus for establishing a remote assistance connection, page 1, para. 6), the apparatus comprising: 
a remote support server (a control center 13, page 4, para. 2) configured to receive a remote support service request from an administrator (when the host 11 [administrator] wants to remotely assist the controlled terminal 12, the host 11 sends a remote assistance initiation request to the control center 13 [remote support server], page 4, para. 7; fig. 1; an administrator account is required to log in to the control center  and the administrator needs to initiate remote assistance, page 5, para. 4), and transmit a generation request of code information for connection to a client to a relay server based on the remote support service request (after receiving the request, the control center 13 [a relay server] sends an authorization code acquisition request to the remote assistance server 14 to remotely assist the controlled terminal 12 [client], page. 4, para. 7); and 
a relay server (a remote assistance server 14, page 4, para. 2; the remote assistance server established a remote assistance connection with the host and the controlled terminal respectively, and the data flow between the subsequent host and the controlled terminal is forwarded by the remote assistance server, between the host and the controlled terminal, page 7, para. 5) configured to generate the code information based on the generation request received from the remote support server (the remote assistance server receives an authorization code acquisition request sent by the control center and the remote assistance server generates a target authorization code according the authorization code acquisition request, page 9, para. 19-20), transmit the code information to the client according to the remote support service request (the remote assistance server 14 forwards the connection request packet to the controlled terminal 12 [client], page 4, para. 7; wherein the connection request packet includes device information and a target authorization code, page 10, para. 9), and relay a remote support service between the client and the remote support server by being connected to the client that has received the code information (at this point, the remote assistance server established a remote assistance connection with the host and the controlled terminal respectively, and the data flow between the subsequent host and the controlled terminal is forwarded by the remote assistance server, between the host and the controlled terminal, page 7, para. 5),
Lin does not explicitly teach 
a relay server configured to transmit the information to the client based on a transmission scheme set, 
wherein the relay server is further configured to transmit a push message including the code information to the client when the transmission scheme is a push messaging.
However, Fukushima teaches 
a relay server configured to transmit the information to the client based on a transmission scheme set (the relay server 102 has a transfer processing unit 321 that transfers (relays) communication between the user PC 101 [client] and the operator PC 103, para. 0039; push transmission from the relay server 102 to a client can be realized by using Long Polling, a Web Socket, or the like, para. 0084), 
wherein the relay server is further configured to transmit a push message including the code information to the client when the transmission scheme is a push messaging (the relay server 102 has a transfer processing unit 321 that transfers (relays) communication between the user PC 101 [client] and the operator PC 103, para. 0039; push transmission from the relay server 102 to a client can be realized by using Long Polling, a Web Socket, or the like, para. 0084) in order to solve an error is possible without it being necessary for a worker to go to a site for maintenance as taught by Fukushima (para. 0003). 
Therefore, based on Lin in view of Fukushima, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fukushima to the apparatus of Lin in order to solve an error is possible without it being necessary for a worker to go to a site for maintenance as taught by Fukushima (para. 0003).
Lin in view of Fukushima does not explicitly teach 
wherein the relay server is further configured to transmit a short message including the code information to the client when the transmission scheme is a short message service, and
However, Cherpes teaches 
wherein the relay server is further configured to transmit a short message including the code information to the client when the transmission scheme is a short message service (an automatic trigger activated when an incoming text message or other communication is received by the user hands-free communications device, para. 0057; the agent control of the user's hands-free communications device authorized, such as when the user sets triggers to automatically request agent services, para. 0107; remote control is taken of at least one application on the hands-free device for which the service trigger has been automatically activated, and the user of the hands-free device is remotely assisted, para. 0014) in order to enhance the ability of the user to communicate with a remote party using the hands-free communications device as taught by Cherpes (para. 0007), and
Therefore, based on Lin in view of Fukushima, and further in view of Cherpes, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Cherpes to the apparatus of Lin in view of Fukushima in order to enhance the ability of the user to communicate with a remote party using the hands-free communications device as taught by Cherpes (para. 0007).
Lin in view of Fukushima, and further in view of Cherpes does not explicitly teach
wherein the generation request includes information related to the transmission scheme,
However, Kammula teaches 
wherein the generation request includes information related to the transmission scheme (if notification-preference file 28 indicates the user wishes to receive notification messages by an e-mail, an SMS message, and a push notification, notification module 20 takes the notification request received from data module 50 and generates an e-mail notification message, an SMS notification message, and a push notification message, para. 0044) in order to facilitate user transmission preference,
Therefore, based on Lin in view of Fukushima, further in view of Cherpes, and furthermore in view of Kammula, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kammula to the apparatus of Lin in view of Fukushima, and further in view of Cherpes in order to facilitate user transmission preference.

With respect to claim 10, Lin teaches A method for force running of remote support (providing a method for establishing a remote assistance connection, page 1, para. 6), the method comprising: 
receiving, by a remote support server (a control center 13, page 4, para. 2), a remote support service request from an administrator (when the host 11 [administrator] wants to remotely assist the controlled terminal 12, the host 11 sends a remote assistance initiation request to the control center 13 [remote support server], page 4, para. 7; fig. 1; an administrator account is required to log in to the control center  and the administrator needs to initiate remote assistance, page 5, para. 4); 
transmitting, by the remote support server, a generation request of code information for connection to a client to a relay server based on the remote support service request (after receiving the request, the control center 13 [a relay server] sends an authorization code acquisition request to the remote assistance server 14 to remotely assist the controlled terminal 12 [client], page. 4, para. 7); 
generating, by the relay server (a remote assistance server 14, page 4, para. 2; the remote assistance server established a remote assistance connection with the host and the controlled terminal respectively, and the data flow between the subsequent host and the controlled terminal is forwarded by the remote assistance server, between the host and the controlled terminal, page 7, para. 5), the code information based on the generation request received from the remote support server (the remote assistance server receives an authorization code acquisition request sent by the control center and the remote assistance server generates a target authorization code according the authorization code acquisition request, page 9, para. 19-20); 
transmitting, by the relay server, the code information to the client according to the remote support service request (the remote assistance server 14 forwards the connection request packet to the controlled terminal 12 [client], page 4, para. 7; wherein the connection request packet includes device information and a target authorization code, page 10, para. 9); and 
relaying, by the relay server being connected to the client that has received the code information, a remote support service between the client and the remote support server (at this point, the remote assistance server established a remote assistance connection with the host and the controlled terminal respectively, and the data flow between the subsequent host and the controlled terminal is forwarded by the remote assistance server, between the host and the controlled terminal, page 7, para. 5).
Lin does not explicitly teach 
transmitting, by the relay server, the information to the client based on a transmission scheme set, 
wherein the transmitting of the code information to the client comprises:
	transmitting a push message comprising the code information to the client when the transmission scheme is a push messaging.
However, Fukushima teaches 
transmitting, by the relay server, the information to the client based on a transmission scheme set (the relay server 102 has a transfer processing unit 321 that transfers (relays) communication between the user PC 101 [client] and the operator PC 103, para. 0039; push transmission from the relay server 102 to a client can be realized by using Long Polling, a Web Socket, or the like, para. 0084) in order to solve an error is possible without it being necessary for a worker to go to a site for maintenance as taught by Fukushima (para. 0003), 
wherein the transmitting of the code information to the client comprises:
	transmitting a push message comprising the code information to the client when the transmission scheme is a push messaging (the relay server 102 has a transfer processing unit 321 that transfers (relays) communication between the user PC 101 [client] and the operator PC 103, para. 0039; push transmission from the relay server 102 to a client can be realized by using Long Polling, a Web Socket, or the like, para. 0084) in order to solve an error is possible without it being necessary for a worker to go to a site for maintenance as taught by Fukushima (para. 0003). 
Therefore, based on Lin in view of Fukushima, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fukushima to the method of Lin in order to solve an error is possible without it being necessary for a worker to go to a site for maintenance as taught by Fukushima (para. 0003).
Lin in view of Fukushima does not explicitly teach 
wherein the transmitting of the code information to the client comprises:
transmitting a short message including the code information to the client when the transmission scheme is a short message service, and
However, Cherpes teaches 
wherein the transmitting of the code information to the client comprises:
transmitting a short message including the code information to the client when the transmission scheme is a short message service (an automatic trigger activated when an incoming text message or other communication is received by the user hands-free communications device, para. 0057; the agent control of the user's hands-free communications device authorized, such as when the user sets triggers to automatically request agent services, para. 0107; remote control is taken of at least one application on the hands-free device for which the service trigger has been automatically activated, and the user of the hands-free device is remotely assisted, para. 0014) in order to enhance the ability of the user to communicate with a remote party using the hands-free communications device as taught by Cherpes (para. 0007), and
Therefore, based on Lin in view of Fukushima, and further in view of Cherpes, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Cherpes to the method of Lin in view of Fukushima in order to enhance the ability of the user to communicate with a remote party using the hands-free communications device as taught by Cherpes (para. 0007).
Lin in view of Fukushima, and further in view of Cherpes does not explicitly teach
wherein the generation request includes information related to the transmission scheme,
However, Kammula teaches 
wherein the generation request includes information related to the transmission scheme (if notification-preference file 28 indicates the user wishes to receive notification messages by an e-mail, an SMS message, and a push notification, notification module 20 takes the notification request received from data module 50 and generates an e-mail notification message, an SMS notification message, and a push notification message, para. 0044) in order to facilitate user transmission preference,
Therefore, based on Lin in view of Fukushima, further in view of Cherpes, and furthermore in view of Kammula, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kammula to the method of Lin in view of Fukushima, and further in view of Cherpes in order to facilitate user transmission preference.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (CN110225054 A), hereinafter referred to as Lin, in view of Fukushima (US 2019/0073166 A1), further in view of Cherpes et al. (US 2011/0244928 A1), hereinafter referred to as Cherpes, and in view of Kammula et al. (US 2014/0156785 A1), hereinafter referred to as Kammula, and furthermore in view of Huang et al. (US 2019/0098695 A1), hereinafter referred to as Huang.

With respect to claim 2, Lin in view of Fukushima, further in view of Cherpes, and furthermore in view of Kammula teaches The apparatus of claim 1 as described above, 
Lin in view of Fukushima, further in view of Cherpes, and furthermore in view of Kammula does not explicitly teach wherein the remote support server is further configured to receive an address of a tenant management server from a routing server based on tenant identification information included in the remote support service request, obtain an address of the relay server that exists in the same region as the address of the tenant management server, and transmit the generation request to the relay server based on the address of the relay server.
However, Huang teaches wherein the remote support server is further configured to receive an address of a tenant management server from a routing server based on tenant identification information included in the remote support service request (sending IP addresses in the same local area network according to a default order through access point 30. Para. 0041; the IP address of the relay device 20 and the IP addresses in the same local area network apply an IPv4 protocol which consists of four octets (e.g., 192.168.0.X, wherein X is an integer between 0 and 255), para. 0041; the server 50 searches the IP address of the relay device 20 which is corresponding to the account according to the information of the account so as to send the IP address of the relay device 20 back to the electronic device 40, para. 0022), obtain an address of the relay server that exists in the same region as the address of the tenant management server (when the server 50 receives the inquiry command, the server 50 would send the IP address of the relay device 20 which is stored in the database 52 back to the electronic device 40, the server 50 searches the IP address of the relay device 20 which is corresponding to the account according to the information of the account so as to send the IP address of the relay device 20 back to the electronic device 40, para. 0022), and transmit the generation request to the relay server based on the address of the relay server (after receiving the IP address of the relay device 20 from the server 50, the electronic device 40 would send a connection request command to the received IP address through the access point 30, para. 0023) in order to reduce the possibility that the electronic device could not be connected to the relay device as taught by Huang (para. 0005).
Therefore, based on Lin in view of Fukushima, further in view of Cherpes, and in view of Kammula, and furthermore in view of Huang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Huang to the apparatus of Lin in view of Fukushima, further in view of Cherpes, and furthermore in view of Kammula in order to reduce the possibility that the electronic device could not be connected to the relay device as taught by Huang (para. 0005).

With respect to claim 11, Lin in view of Fukushima, further in view of Cherpes, and furthermore in view of Kammula teaches The method of claim 10 as described above, 
Lin in view of Fukushima, further in view of Cherpes, and furthermore in view of Kammula does not explicitly teach wherein the transmitting of the generation request of code information comprises: 
receiving, by the remote support server, an address of a tenant management server from a routing server based on tenant identification information included in the remote support service request; 
obtaining, by the remote support server, an address of the relay server that exists in the same region as the address of the tenant management server; and 
transmitting the generation request to the relay server based on the address of the relay server.
However, Huang teaches wherein the transmitting of the generation request of code information comprises: 
receiving, by the remote support server, an address of a tenant management server from a routing server based on tenant identification information included in the remote support service request (sending IP addresses in the same local area network according to a default order through access point 30. Para. 0041; the IP address of the relay device 20 and the IP addresses in the same local area network apply an IPv4 protocol which consists of four octets (e.g., 192.168.0.X, wherein X is an integer between 0 and 255), para. 0041; the server 50 searches the IP address of the relay device 20 which is corresponding to the account according to the information of the account so as to send the IP address of the relay device 20 back to the electronic device 40, para. 0022); 
obtaining, by the remote support server, an address of the relay server that exists in the same region as the address of the tenant management server (when the server 50 receives the inquiry command, the server 50 would send the IP address of the relay device 20 which is stored in the database 52 back to the electronic device 40, the server 50 searches the IP address of the relay device 20 which is corresponding to the account according to the information of the account so as to send the IP address of the relay device 20 back to the electronic device 40, para. 0022); and 
transmitting the generation request to the relay server based on the address of the relay server (after receiving the IP address of the relay device 20 from the server 50, the electronic device 40 would send a connection request command to the received IP address through the access point 30, para. 0023) in order to reduce the possibility that the electronic device could not be connected to the relay device as taught by Huang (para. 0005).
Therefore, based on Lin in view of Fukushima, further in view of Cherpes, and in view of Kammula, and furthermore in view of Huang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Huang to the method of Lin in view of Fukushima, further in view of Cherpes, and furthermore in view of Kammula in order to reduce the possibility that the electronic device could not be connected to the relay device as taught by Huang (para. 0005).

Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (CN110225054 A), hereinafter referred to as Lin, in view of Fukushima (US 2019/0073166 A1), further in view of Cherpes et al. (US 2011/0244928 A1), hereinafter referred to as Cherpes, and in view of Kammula et al. (US 2014/0156785 A1), hereinafter referred to as Kammula, and furthermore further in view of Fukushima (US 2017/0310832 A1), hereinafter referred to as Fukushima 832, and in view of Desai et al. (US 2015/0319178 A1), hereinafter referred to as Desai.

With respect to claim 3, Lin in view of Fukushima, further in view of Cherpes, and furthermore in view of Kammula teaches The apparatus of claim 1 as described above, 
Lin in view of Fukushima, further in view of Cherpes, and furthermore in view of Kammula does not explicitly teach wherein the code information comprises region information in which the address of the relay server exists, execution information indicating whether or not to forcibly execute the remote support service, and place information for determining a connection place on the relay server.
However, Fukushima 832 teaches wherein the code information comprises region information in which the address of the relay server exists (the MFP 101 obtains from the relay server 103, an entry session ID, a query code, and a URL for support included in the response in step S308; the entry session ID is a random character sequence indicating that entry to the support room on the relay server 103 succeeded; the query code is a character sequence or a number sequence temporarily attached to a support room that the MFP 101 entered and is one example of a code indicating a support room that the MFP 101 should use for undergoing remote maintenance (remote support), it is possible that the support room ID indicating the support room that the MFP 101 entered is identified from the query code, para. 0050), and place information for determining a connection place on the relay server (it is possible that the support room ID indicating the support room that the MFP 101 entered is identified from the query code, para. 0050; obtaining an authentication session ID, a support room ID on the relay server, a URL for entry/exit to a support room on the relay server, and a logout URL included in the packet; the authentication session ID is a random character sequence that indicates that the authentication based on the account name and the authentication information succeeded; the support room corresponds to a virtual space on the relay server which is used in a relay of communication for the remote maintenance (remote support) between the MFP 101 and the operator PC 102, para. 0048) in order to perform remote maintenance as taught by Fukushima 832 (para. 0121).
Therefore, based on Lin in view of Fukushima, further in view of Cherpes, and in view of Kammula, and furthermore in view of Fukushima 832, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fukushima 832 to the apparatus of Lin in view of Fukushima, further in view of Cherpes, and furthermore in view of Kammula in order to perform remote maintenance as taught by Fukushima 832 (para. 0121).
Lin in view of Fukushima, further in view of Cherpes, and in view of Kammula, and furthermore in view of Fukushima 832 does not explicitly teach wherein the code information comprises execution information indicating whether or not to forcibly execute the remote support service,
However, Desai teaches wherein the code information comprises execution information indicating whether or not to forcibly execute the remote support service (providing override and/or bypass features whereby the administrator request access to data and/or applications blocked by the one or more remote assistance policies, para. 0064; the administrator request full access to the user device, the administrator request unencumbered control of the user device and a suspension of remote assistance policies that would prevent the administrator from accessing one or more features of the user device, para. 0065) in order to facilitate management and remote assistance for one or more user devices as taught by Desai (para. 0053),
Therefore, based on Lin in view of Fukushima, further in view of Cherpes, and in view of Kammula, and furthermore in view of Fukushima 832, and in view of Desai, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Desai to the apparatus of Lin in view of Fukushima, further in view of Cherpes, and in view of Kammula, and furthermore in view of Fukushima 832 in order to facilitate management and remote assistance for one or more user devices as taught by Desai (para. 0053).

With respect to claim 4, Lin in view of Fukushima, further in view of Cherpes, and in view of Kammula, and furthermore in view of Fukushima 832, and in view of Desai teaches The apparatus of claim 3 as described above, 
Further, Fukushima 832 teaches wherein the code information is generated as a combination of one or more numbers corresponding to the region information, one or more numbers corresponding to the execution information, and one or more numbers corresponding to the place information (the query code is a number sequence temporarily attached to a support room that the MFP 101 entered and is one example of a code indicating a support room that the MFP 101 should use for undergoing remote maintenance (remote support), it is possible that the support room ID indicating the support room that the MFP 101 entered is identified from the query code, para. 0050) in order to perform remote maintenance as taught by Fukushima 832 (para. 0121).
Therefore, based on Lin in view of Fukushima, further in view of Cherpes, and in view of Kammula, and furthermore in view of Fukushima 832, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fukushima 832 to the apparatus of Lin in view of Fukushima, further in view of Cherpes, and furthermore in view of Kammula in order to perform remote maintenance as taught by Fukushima 832 (para. 0121).

With respect to claim 12, Lin in view of Fukushima, further in view of Cherpes, and furthermore in view of Kammula teaches The method of claim 10 as described above, 
Lin in view of Fukushima, further in view of Cherpes, and furthermore in view of Kammula does not explicitly teach wherein the code information comprises region information in which the address of the relay server exists, execution information indicating whether or not to forcibly execute the remote support service, and place information for determining a connection place on the relay server.
However, Fukushima 832 teaches wherein the code information comprises region information in which the address of the relay server exists (the MFP 101 obtains from the relay server 103, an entry session ID, a query code, and a URL for support included in the response in step S308; the entry session ID is a random character sequence indicating that entry to the support room on the relay server 103 succeeded; the query code is a character sequence or a number sequence temporarily attached to a support room that the MFP 101 entered and is one example of a code indicating a support room that the MFP 101 should use for undergoing remote maintenance (remote support), it is possible that the support room ID indicating the support room that the MFP 101 entered is identified from the query code, para. 0050), and place information for determining a connection place on the relay server (it is possible that the support room ID indicating the support room that the MFP 101 entered is identified from the query code, para. 0050; obtaining an authentication session ID, a support room ID on the relay server, a URL for entry/exit to a support room on the relay server, and a logout URL included in the packet; the authentication session ID is a random character sequence that indicates that the authentication based on the account name and the authentication information succeeded; the support room corresponds to a virtual space on the relay server which is used in a relay of communication for the remote maintenance (remote support) between the MFP 101 and the operator PC 102, para. 0048) in order to perform remote maintenance as taught by Fukushima 832 (para. 0121).
Therefore, based on Lin in view of Fukushima, further in view of Cherpes, and in view of Kammula, and furthermore in view of Fukushima 832, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fukushima 832 to the method of Lin in view of Fukushima, further in view of Cherpes, and furthermore in view of Kammula in order to perform remote maintenance as taught by Fukushima 832 (para. 0121).
Lin in view of Fukushima, further in view of Cherpes, and in view of Kammula, and furthermore in view of Fukushima 832 does not explicitly teach wherein the code information comprises execution information indicating whether or not to forcibly execute the remote support service,
However, Desai teaches wherein the code information comprises execution information indicating whether or not to forcibly execute the remote support service (providing override and/or bypass features whereby the administrator request access to data and/or applications blocked by the one or more remote assistance policies, para. 0064; the administrator request full access to the user device, the administrator request unencumbered control of the user device and a suspension of remote assistance policies that would prevent the administrator from accessing one or more features of the user device, para. 0065) in order to facilitate management and remote assistance for one or more user devices as taught by Desai (para. 0053),
Therefore, based on Lin in view of Fukushima, further in view of Cherpes, and in view of Kammula, and furthermore in view of Fukushima 832, and in view of Desai, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Desai to the method of Lin in view of Fukushima, further in view of Cherpes, and in view of Kammula, and furthermore in view of Fukushima 832 in order to facilitate management and remote assistance for one or more user devices as taught by Desai (para. 0053).

With respect to claim 13, Lin in view of Fukushima, further in view of Cherpes, and in view of Kammula, and furthermore in view of Fukushima 832, and in view of Desai teaches The method of claim 12 as described above, 
Further, Fukushima 832 teaches wherein the code information is generated as a combination of one or more numbers corresponding to the region information, one or more numbers corresponding to the execution information, and one or more numbers corresponding to the place information (the query code is a number sequence temporarily attached to a support room that the MFP 101 entered and is one example of a code indicating a support room that the MFP 101 should use for undergoing remote maintenance (remote support), it is possible that the support room ID indicating the support room that the MFP 101 entered is identified from the query code, para. 0050) in order to perform remote maintenance as taught by Fukushima 832 (para. 0121).
Therefore, based on Lin in view of Fukushima, further in view of Cherpes, and in view of Kammula, and furthermore in view of Fukushima 832, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fukushima 832 to the method of Lin in view of Fukushima, further in view of Cherpes, and furthermore in view of Kammula in order to perform remote maintenance as taught by Fukushima 832 (para. 0121).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (CN110225054 A), hereinafter referred to as Lin, in view of Desai et al. (US 2015/0319178 A1), hereinafter referred to as Desai, and further in view of Deprun et al. (US 2011/0029671 A1), hereinafter referred to as Deprun.

With respect to claim 6, Lin teaches A client comprising: 
a code information receiver configured to receive code information for connection to a terminal from a relay server for relaying a remote support service provided by a remote support server (the remote assistance server 14 [a relay server] forwards the connection request packet to the controlled terminal 12 [terminal], page 4, para. 7; wherein the connection request packet includes device information and a target authorization code, page 10, para. 9; the remote assistance server established a remote assistance connection with the host and the controlled terminal respectively, and the data flow between the subsequent host and the controlled terminal is forwarded by the remote assistance server, between the host and the controlled terminal, page 7, para. 5; the host 11 sends a remote assistance initiation request to the control center 13 [remote support server], page 4, para. 7; fig. 1; to initiate remote assistance, page 5, para. 4); 
a connection determinator configured to determine whether or not to connect between the relay server and the terminal based on the code information (in order to establish a remote assistance connection between the remote assistance server [relay server] and the controlled terminal, the remote assistance server forwards the connection request packet to the controlled terminal, so that the controlled terminal determines whether to allow the host to perform the connection request according to the data contained in the connection request packet, page 6, para. 13; wherein the connection request packet includes device information and a target authorization code, page 10, para. 9) and 
Lin does not explicitly teach 
a connection determinator configured to determine whether or not to connect between the server and the terminal based on authorization delegation setting of the terminal; and 
an agent configured to control the terminal based on a control signal transmitted from the remote support server when the remote support service is executed or share a screen of the terminal with the remote support server,
wherein the code information comprises execution information indicating whether or not to forcibly execute the remote support service,
wherein the connection determinator is further configured to:
	determine whether or not to forcibly execute the remote support service based on the execution information;
connect the relay server and the terminal regardless of the authority delegation setting of the terminal when it is determined that the remote support service is forcibly executed; and
when it is determined that the remote support service is executed according to a preset setting of the terminal, connect the relay server and the terminal only when the authority of the terminal is delegated,
	However, Desai teaches 
a connection determinator configured to determine whether or not to connect between the server and the terminal based on authorization delegation setting of the terminal (the managed device determine whether one or more remote assistance policies of a remote assistance policy set permit the requested level of remote control; remote assistance policies specify which applications are available for remote assistance, whether the administrator may access a remote assistance launcher or if the administrator is limited to launching specific applications, para. 0070); and 
an agent configured to control the terminal based on a control signal transmitted from the remote support server when the remote support service is executed or share a screen of the terminal with the remote support server (providing the administrator with a view of the user device screen, and sending commands from the administrator to the user device and receiving screen update content of a remotely accessed user device from remote support server 320, para. 0053; the managed device send the modified screen content to the administrator through the remote support server the modified screen content presented to the administrator through a web based interface and/or other user interface provided by the remote support server; through the transmittal of the modified screen content, the administrator view the output of the managed application as presented by the managed device, para. 0080),
wherein the code information comprises execution information indicating whether or not to forcibly execute the remote support service (providing override and/or bypass features whereby the administrator request access to data and/or applications blocked by the one or more remote assistance policies, para. 0064; the administrator request full access to the user device, the administrator request unencumbered control of the user device and a suspension of remote assistance policies that would prevent the administrator from accessing one or more features of the user device, para. 0065),
wherein the connection determinator is further configured to:
determine whether or not to forcibly execute the remote support service based on the execution information (the managed device determine whether a local user of the computing device grants the request for remote control; the user is not prompted to approve a request for remote control and the request is handled according to other policies despite the access policy, thereby overriding the access policy, para. 0071); 
connect the relay server and the terminal regardless of the authority delegation setting of the terminal when it is determined that the remote support service is forcibly executed (the remote user request that a particular policy of the remote assistance policy set be bypassed and/or overridden; the managed mobile device and/or remote support server may determine whether the remote user is authorized to override the particular policy, para. 0012; also see para. 0064) ; and
when it is determined that the remote support service is executed according to a preset setting of the terminal, connect the relay server and the terminal only when the authority of the terminal is delegated (the managed mobile device establish a remote assistance connection with the remote user based on an access policy of the remote assistance policies, para. 0013; remote support server 320 initiate a remote connection with a selected user device, provide the administrator with a view of the user device screen, and send commands from the administrator to the user device to remote support server 320 and receive screen update content of a remotely accessed user device from remote support server 320, para. 0053) in order to facilitate management and remote assistance for one or more user devices as taught by Desai (para. 0053),
Therefore, based on Lin in view of Desai, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Desai to the client of Lin in order to facilitate management and remote assistance for one or more user devices as taught by Desai (para. 0053).
Lin in view of Desai does not explicitly teach
wherein thee preset setting of the terminal indicates whether or not the authority to execute the remote support service is delegated to the remote support server.
However, Deprun teaches 
wherein thee preset setting of the terminal indicates whether or not the authority to execute the remote support service is delegated to the remote support server (an initial delegation rule set can be prestored in the terminal 10; the terminal 10 may set the delegation rule set, para. 0035) in order to establish a communication connection between the server and one of the at least one secure device based on the secure device delegation rule set as taught by Deprun (para. 0012).
Therefore, based on Lin in view of Desai, and further in view of Deprun, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Deprun to the client of Lin in view of Desai in order to establish a communication connection between the server and one of the at least one secure device based on the secure device delegation rule set as taught by Deprun (para. 0012).

With respect to claim 15, Lin teaches A method for force running of remote support (providing a method for establishing a remote assistance connection, page 1, para. 6), the method comprising: 
receiving, by a code information receiver of a client, code information for connection to a terminal from a relay server for relaying a remote support service provided by a remote support server (the remote assistance server 14 [a relay server] forwards the connection request packet to the controlled terminal 12 [terminal], page 4, para. 7; wherein the connection request packet includes device information and a target authorization code, page 10, para. 9; the remote assistance server established a remote assistance connection with the host and the controlled terminal respectively, and the data flow between the subsequent host and the controlled terminal is forwarded by the remote assistance server, between the host and the controlled terminal, page 7, para. 5; the host 11 sends a remote assistance initiation request to the control center 13 [remote support server], page 4, para. 7; fig. 1; to initiate remote assistance, page 5, para. 4); 
determining, by a connection determinator of the client, whether or not to connect between the relay server and the terminal based on the code information (in order to establish a remote assistance connection between the remote assistance server [relay server] and the controlled terminal, the remote assistance server forwards the connection request packet to the controlled terminal, so that the controlled terminal determines whether to allow the host to perform the connection request according to the data contained in the connection request packet, page 6, para. 13; wherein the connection request packet includes device information and a target authorization code, page 10, para. 9) and 
Lin does not explicitly teach 
determining, by a connection determinator of the client, whether or not to connect between the relay server and the terminal based on authorization delegation setting of the terminal; and
controlling, by an agent of the client, the terminal based on a control signal transmitted from the remote support server when the remote support service is executed or sharing a screen of the terminal with the remote support server,
wherein the code information comprises execution information indicating whether or not to forcibly execute the remote support service,
wherein the connection determinator is further configured to:
	determine whether or not to forcibly execute the remote support service based on the execution information;
connect the relay server and the terminal regardless of the authority delegation setting of the terminal when it is determined that the remote support service is forcibly executed; and
when it is determined that the remote support service is executed according to a preset setting of the terminal, connect the relay server and the terminal only when the authority of the terminal is delegated,
However, Desai teaches 
determining, by a connection determinator of the client, whether or not to connect between the relay server and the terminal based on authorization delegation setting of the terminal (the managed device determine whether one or more remote assistance policies of a remote assistance policy set permit the requested level of remote control; remote assistance policies specify which applications are available for remote assistance, whether the administrator may access a remote assistance launcher or if the administrator is limited to launching specific applications, para. 0070); and
controlling, by an agent of the client, the terminal based on a control signal transmitted from the remote support server when the remote support service is executed or sharing a screen of the terminal with the remote support server (providing the administrator with a view of the user device screen, and sending commands from the administrator to the user device and receiving screen update content of a remotely accessed user device from remote support server 320, para. 0053; the managed device send the modified screen content to the administrator through the remote support server the modified screen content presented to the administrator through a web based interface and/or other user interface provided by the remote support server; through the transmittal of the modified screen content, the administrator view the output of the managed application as presented by the managed device, para. 0080),
wherein the code information comprises execution information indicating whether or not to forcibly execute the remote support service (providing override and/or bypass features whereby the administrator request access to data and/or applications blocked by the one or more remote assistance policies, para. 0064; the administrator request full access to the user device, the administrator request unencumbered control of the user device and a suspension of remote assistance policies that would prevent the administrator from accessing one or more features of the user device, para. 0065),
wherein the connection determinator is further configured to:
determine whether or not to forcibly execute the remote support service based on the execution information (the managed device determine whether a local user of the computing device grants the request for remote control; the user is not prompted to approve a request for remote control and the request is handled according to other policies despite the access policy, thereby overriding the access policy, para. 0071); 
connect the relay server and the terminal regardless of the authority delegation setting of the terminal when it is determined that the remote support service is forcibly executed (the remote user request that a particular policy of the remote assistance policy set be bypassed and/or overridden; the managed mobile device and/or remote support server may determine whether the remote user is authorized to override the particular policy, para. 0012; also see para. 0064) ; and
when it is determined that the remote support service is executed according to a preset setting of the terminal, connect the relay server and the terminal only when the authority of the terminal is delegated (the managed mobile device establish a remote assistance connection with the remote user based on an access policy of the remote assistance policies, para. 0013; remote support server 320 initiate a remote connection with a selected user device, provide the administrator with a view of the user device screen, and send commands from the administrator to the user device to remote support server 320 and receive screen update content of a remotely accessed user device from remote support server 320, para. 0053) in order to facilitate management and remote assistance for one or more user devices as taught by Desai (para. 0053),
Therefore, based on Lin in view of Desai, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Desai to the client of Lin in order to facilitate management and remote assistance for one or more user devices as taught by Desai (para. 0053).
Lin in view of Desai does not explicitly teach
wherein thee preset setting of the terminal indicates whether or not the authority to execute the remote support service is delegated to the remote support server.
However, Deprun teaches 
wherein thee preset setting of the terminal indicates whether or not the authority to execute the remote support service is delegated to the remote support server (an initial delegation rule set can be prestored in the terminal 10; the terminal 10 may set the delegation rule set, para. 0035) in order to establish a communication connection between the server and one of the at least one secure device based on the secure device delegation rule set as taught by Deprun (para. 0012).
Therefore, based on Lin in view of Desai, and further in view of Deprun, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Deprun to the client of Lin in view of Desai in order to establish a communication connection between the server and one of the at least one secure device based on the secure device delegation rule set as taught by Deprun (para. 0012).


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (CN110225054 A), hereinafter referred to as Lin, in view of Desai et al. (US 2015/0319178 A1), hereinafter referred to as Desai, further in view of Deprun et al. (US 2011/0029671 A1), hereinafter referred to as Deprun, and furthermore in view of Fukushima (US 2017/0310832 A1).

With respect to claim 8, Lin in view of Desai, and further in view of Deprun teaches The client of claim 6 as described above, 
Lin in view of Desai, and further in view of Deprun does not explicitly teach wherein the agent is further configured to execute the remote support service by accessing a connection place on the relay server based on the code information, when connected to the relay server.
However, Fukushima teaches wherein the agent is further configured to execute the remote support service by accessing a connection place on the relay server based on the code information, when connected to the relay server (it is possible that the support room ID indicating the support room that the MFP 101 entered is identified from the query code, para. 0050; obtaining an authentication session ID, a support room ID on the relay server, a URL for entry/exit to a support room on the relay server, and a logout URL included in the packet; the authentication session ID is a random character sequence that indicates that the authentication based on the account name and the authentication information succeeded; the support room corresponds to a virtual space on the relay server which is used in a relay of communication for the remote maintenance (remote support) between the MFP 101 and the operator PC 102, para. 0048) in order to perform remote maintenance as taught by Fukushima (para. 0121).
Therefore, based on Lin in view of Desai, further in view of Deprun, and furthermore in view of Fukushima, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fukushima to the client of Lin in view of Desai, and further in view of Deprun in order to perform remote maintenance as taught by Fukushima (para. 0121).

With respect to claim 17, Lin in view of Desai, and further in view of Deprun teaches The method of claim 15 as described above, 
Lin in view of Desai, and further in view of Deprun does not explicitly teach further comprising: 
after the determining whether or not to connect between the relay server and the terminal, executing, by the agent, the remote support service by accessing a connection place on the relay server based on the code information when connected to the relay server.
However, Fukushima teaches further comprising: 
after the determining whether or not to connect between the relay server and the terminal, executing, by the agent, the remote support service by accessing a connection place on the relay server based on the code information when connected to the relay server (it is possible that the support room ID indicating the support room that the MFP 101 entered is identified from the query code, para. 0050; obtaining an authentication session ID, a support room ID on the relay server, a URL for entry/exit to a support room on the relay server, and a logout URL included in the packet; the authentication session ID is a random character sequence that indicates that the authentication based on the account name and the authentication information succeeded; the support room corresponds to a virtual space on the relay server which is used in a relay of communication for the remote maintenance (remote support) between the MFP 101 and the operator PC 102, para. 0048) in order to perform remote maintenance as taught by Fukushima (para. 0121).
Therefore, based on Lin in view of Desai, further in view of Deprun, and furthermore in view of Fukushima, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fukushima to the method of Lin in view of Desai, and further in view of Deprun in order to perform remote maintenance as taught by Fukushima (para. 0121).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (CN110225054 A), hereinafter referred to as Lin, in view of Desai et al. (US 2015/0319178 A1), hereinafter referred to as Desai, further in view of Deprun et al. (US 2011/0029671 A1), hereinafter referred to as Deprun, and furthermore in view of Cherpes et al. (US 2011/0244928 A1), hereinafter referred to as Cherpes.

With respect to claim 9, Lin in view of Desai, and further in view of Deprun teaches The client of claim 6 as described above,
Lin in view of Desai, and further in view of Deprun does not explicitly teach wherein the agent is automatically executed when the code information receiver receives the code information.
However, Cherpes teaches wherein the agent is automatically executed when the code information receiver receives the code information (an automatic trigger activated when an incoming text message or other communication is received by the user hands-free communications device, para. 0057; the agent control of the user's hands-free communications device authorized, such as when the user sets triggers to automatically request agent services, para. 0107; remote control is taken of at least one application on the hands-free device for which the service trigger has been automatically activated, and the user of the hands-free device is remotely assisted, para. 0014) in order to enhance the ability of the user to communicate with a remote party using the hands-free communications device as taught by Cherpes (para. 0007).
Therefore, based on Lin in view of Desai, further in view of Deprun, and furthermore in view of Cherpes, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Cherpes to the client of Lin in view of Desai, and further in view of Deprun in order to enhance the ability of the user to communicate with a remote party using the hands-free communications device as taught by Cherpes (para. 0007).

With respect to claim 18, Lin in view of Desai, and further in view of Deprun teaches The method of claim 15 as described above,
Lin in view of Desai, and further in view of Deprun does not explicitly teach wherein the agent is automatically executed when the code information receiver receives the code information.
However, Cherpes teaches wherein the agent is automatically executed when the code information receiver receives the code information (an automatic trigger activated when an incoming text message or other communication is received by the user hands-free communications device, para. 0057; the agent control of the user's hands-free communications device authorized, such as when the user sets triggers to automatically request agent services, para. 0107; remote control is taken of at least one application on the hands-free device for which the service trigger has been automatically activated, and the user of the hands-free device is remotely assisted, para. 0014) in order to enhance the ability of the user to communicate with a remote party using the hands-free communications device as taught by Cherpes (para. 0007).
Therefore, based on Lin in view of Desai, further in view of Deprun, and furthermore in view of Cherpes, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Cherpes to the method of Lin in view of Desai, and further in view of Deprun in order to enhance the ability of the user to communicate with a remote party using the hands-free communications device as taught by Cherpes (para. 0007).

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6, 8-13, 15 and 17-18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO HONG NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H. HWANG can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
December 4, 2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447